                Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 1 of 41 Page ID #:1749



                       1   Susan E. Coleman (SBN 171832)
                       2   E-mail: scoleman@bwslaw.com
                           Carmen M. Aguado (SBN 291941)
                       3   E-mail: caguado@bwslaw.com
                       4   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       5   Los Angeles, CA 90071-2953
                       6   Tel: 213.236.0600      Fax: 213.236.2700

                       7   Attorneys for Defendants
                           THE GEO GROUP, INC., DIAZ, CAMPOS and
                       8
                           CITY OF ADELANTO
                       9
                      10                                 UNITED STATES DISTRICT COURT
                                                        CENTRAL DISTRICT OF CALIFORNIA
                      11
                      12
                           OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                      13   MARTINEZ; ISAAC ANTONIO
                           LOPEZ CASTILLO; JOSUE                       DEFENDANTS DIAZ AND
                      14
                           VLADIMIR CORTEZ DIAZ; JOSUE                 CAMPOS’ SEPARATE
                      15   MATEO LEMUS CAMPOS;                         STATEMENT OF
                           MARVIN JOSUE GRANDE                         UNCONTROVERTED FACTS AND
                      16
                           RODRIGUEZ; ALEXANDER                        CONCLUSIONS OF LAW IN
                      17   ANTONIO BURGOS MEJIA; LUIS                  SUPPORT OF MOTION FOR
                           PEÑA GARCIA; JULIO CESAR                    SUMMARY JUDGMENT OR, IN
                      18
                           BARAHONA CORNEJO, as                        THE ALTERNATIVE, PARTIAL
                      19   individuals,                                SUMMARY JUDGMENT
                      20                                               [Notice of Motion and Motion for
                                                   Plaintiffs,
                      21                                               Summary Judgment; Memorandum of
                           v.                                          Points & Authorities; Declaration of
                      22                                               Carmen M. Aguado; and [Proposed]
                           THE GEO GROUP, Inc., a Florida              Order Filed Concurrently]
                      23
                           corporation; the CITY OF
                      24   ADELANTO, a municipal entity; GEO           Hearing Date:   December 17, 2019
                           LIEUTENANT DURAN, sued in her               Time:           10:00 a.m.
                      25
                           individual capacity; GEO                    Courtroom :     3
                      26   LIEUTENANT DIAZ, sued in her
                           individual capacity; GEO                    Mag. Judge: Honorable Sheri Pym
                      27
                           SERGEANT CAMPOS, sued in his
                      28
B URKE , W ILLIAMS &                                                                           5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                     -1-         DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                      SEPARATE STATEMENT
                Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 2 of 41 Page ID #:1750



                       1   individual capacity; SARAH JONES,
                       2   sued in her individual capacity; THE
                           UNITED STATES OF AMERICA;
                       3   and DOES 1-10, individuals,
                       4
                                                   Defendants.
                       5
                       6
                       7            Defendants Diaz and Campos hereby submit this Separate Statement of

                       8   Uncontroverted Facts and Conclusions of Law together with references to evidence

                       9   in support of their Motion for Summary Judgment:

                      10               UNCONTROVERTED FACTS & SUPPORTING EVIDENCE

                      11
                      12   Defs’       UNCONTROVERTED MATERIAL                   EVIDENTIARY SUPPORT

                      13    SUF                           FACTS

                      14    No.

                      15       1.      In May 2011, GEO entered into            Janecka Decl. ¶¶ 3, 5; Hart

                      16               contract with U.S. Immigration &         Decl. ¶¶ 3-6, 12; Ex. “L”

                      17               Customs Enforcement (ICE) for the        [Agenda Report dated May 17,

                      18               detention and care of immigrant          2011]; Ex. “M” [2011 Service

                      19               detainees at the Adelanto Detention      Agreement].

                      20               Facility (“Facility”), which houses

                      21               immigrant detainees, through an

                      22               intergovernmental service agreement

                      23               with the City.

                      24       2.      Thereafter, in June 2019, GEO directly   Janecka Decl. ¶ 3.
                      25               contracted with ICE to manage and
                      26               operate the Facility.
                      27
                      28
B URKE , W ILLIAMS &                                                                             5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         -2-       DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                        SEPARATE STATEMENT
                Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 3 of 41 Page ID #:1751



                       1
                               3.      Irrespective of the change of parties to   Janecka Decl. ¶ 3; Hart Decl. ¶¶
                       2
                                       the contract, GEO has been solely          3-6, 12.
                       3
                                       responsible for the management and
                       4
                                       operations of the Facility since May
                       5
                                       2011.
                       6
                               4.      In June 2017, Plaintiffs were housed at    Diaz Decl. 12, Ex. “A”
                       7
                                       the Adelanto Detention Facility            [Detainee Handbook]; Ex. “N”
                       8
                                       (“Facility”) that is operated and          [Cornejo Depo.] at 22:18-23:1;
                       9
                                       managed by The GEO Group, Inc.             Ex. “O” [Campos Depo.] at
                      10
                                       within a dorm. Upon being admitted,        38:18-41:19; Ex. “U” [Martinez
                      11
                                       Plaintiffs were provided a detainee        Depo.] at 34:9-25.
                      12
                                       handbook that established the rules at
                      13
                                       the Facility, including the rules
                      14
                                       pertaining to the “count” procedures.
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                               5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                           -3-       DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                          SEPARATE STATEMENT
                Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 4 of 41 Page ID #:1752



                       1
                               5.      Irrespective of whether the Plaintiffs     Ex. “N” [Cornejo Depo.] at
                       2
                                       read the handbook, they all knew that      22:18-23:1, 24:15-25:14; Ex.
                       3
                                       there were multiple times throughout       “O” [Campos Depo.] at 38:18-
                       4
                                       the day when they had to return to their   41:19, 42:8-21, 43:4-8, 44:8-
                       5
                                       bunks to be counted by GEO staff and       45:17, 84:11-25, 104:8-18; Ex.
                       6
                                       that it was a direct order to return to    “P” [Castillo Depo.] at 31:19-
                       7
                                       their bunks.                               34:6, 67:9-68:9, 71:21-72:1; Ex.
                       8
                                                                                  “Q” [Mejia Depo.] at 27:18-23,
                       9
                                                                                  29:21-30:8, 64:10- 66:10,
                      10
                                                                                  68:10-16; Ex. “R” [Rodriguez
                      11
                                                                                  Depo.] at 38:20-:39:11, 48:7-14,
                      12
                                                                                  51:22-25, 92:2-14; Ex. “S”
                      13
                                                                                  [Garcia Depo.] at 22:1-13,
                      14
                                                                                  38:11-14, 60:6-21; Ex. “T”
                      15
                                                                                  [Diaz Depo] at 18:9-21, 46:5-
                      16
                                                                                  20; Ex. “U” [Martinez Depo.] at
                      17
                                                                                  34:9-25, 37:7-22, 37:21-28:2.
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                               5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         -4-         DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                          SEPARATE STATEMENT
                Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 5 of 41 Page ID #:1753



                       1
                               6.      This procedure was/is referred to as        Diaz Decl. ¶¶ 10-13, Ex. “A”
                       2
                                       “count” and it is a critical time period at [Detainee Handbook -
                       3
                                       the Facility. In short, the officer         OFFICIAL COUNTS]; Ex. “N”
                       4
                                       assigned to the dorm will announce that     [Cornejo Depo.] at 22:18-23:1,
                       5
                                       it is time for count by using words to      24:15-25:14; Ex. “Y” [GEO
                       6
                                       the effect of “get back to your bunks,”     Martinez Depo.] at 63:20-64:19;
                       7
                                       “count time,” or “rack up”                  Ex. “Z” [Reyes Depo.] at
                       8
                                       approximately ten (10) minutes before       164:10-24.
                       9
                                       the count to allow detainees time to
                      10
                                       prepare for count (e.g. use the
                      11
                                       restroom). When the detainee returns to
                      12
                                       his/her bunk for count, this is
                      13
                                       commonly referred to as “racking up for
                      14
                                       count.” The entire count process takes
                      15
                                       approximately 30 to 45 minutes. If
                      16
                                       count is not completed within an hour,
                      17
                                       the Facility enters an “emergency
                      18
                                       count” and ICE then becomes involved.
                      19
                               7.      The count procedure is important            Diaz Decl. ¶¶ 10-13, Ex. “N”
                      20
                                       because it is the mechanism by which        [Cornejo Depo.] at 22:18-23:1,
                      21
                                       the Facility is able to determine whether 24:15-25:14; Ex. “Y” [GEO
                      22
                                       a detainee has escaped from the             Martinez Depo.] at 63:20-64:19;
                      23
                                       Facility.                                   Ex. “Z” [Reyes Depo.] at
                      24
                                                                                   164:10-24.
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                                5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                             -5-      DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                           SEPARATE STATEMENT
                Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 6 of 41 Page ID #:1754



                       1
                               8.      Plaintiffs also understood that failing to   Ex. “N” [Cornejo Depo.] at
                       2
                                       comply with orders would result in           22:18-23:1, 24:15-25:14; Ex.
                       3
                                       consequences.                                “O” [Campos Depo.] at 38:18-
                       4
                                                                                    41:19, 42:8-21, 43:4-8, 44:8-
                       5
                                                                                    45:17, 104:8-18; Ex. “P”
                       6
                                                                                    [Castillo Depo.] at 31:19-34:6,
                       7
                                                                                    71:21-72:1; Ex. “Q” [Mejia
                       8
                                                                                    Depo.] at 27:18-23, 29:21-30:8,
                       9
                                                                                    64:10- 66:10, 68:10-16; Ex. “R”
                      10
                                                                                    [Rodriguez Depo.] at 38:20-
                      11
                                                                                    :39:11, 48:7-14, 51:22-25, 92:2-
                      12
                                                                                    14; Ex. “T” [Diaz Depo] at
                      13
                                                                                    18:9-21; Ex. “U” [Martinez
                      14
                                                                                    Depo.] at 34:9-25, 37:7-22,
                      15
                                                                                    37:21-28:2.
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                                 5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                        -6-            DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                            SEPARATE STATEMENT
                Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 7 of 41 Page ID #:1755



                       1
                               9.      On or around June 11, 2017, Plaintiffs    Ex. “F” [Video recording] at
                       2
                                       met and prepared a list of                6:22:24 a.m.; Ex. “N” [Cornejo
                       3
                                       demands/grievances to present to GEO      Depo.] at 36:23-37:20, 42:3-16,
                       4
                                       staff. Thereafter, on June 12, 2017, at   42:25-43:8, 50:8-13; Ex. “O”
                       5
                                       around 6:22:24 a.m., Plaintiff Castillo   [Campos Depo.] 78:11-24,
                       6
                                       gave the list of demands that was (1)     80:9-20, 82:2-24, 84:11-25,
                       7
                                       written in Spanish and (2) did not        85:7-23; Ex. “P” [Castillo
                       8
                                       mention that Plaintiffs were engaging in Depo.] at 72:2-10, 74:21-75:19,
                       9
                                       a “hunger strike” to the dorm officer,    73:7-19, 77:5-15
                      10
                                       Officer Gillon, who Plaintiffs knew       (acknowledging Officer Gillon
                      11
                                       only spoke English and was unable to      was unable to read or
                      12
                                       read the letter.                          understand the list of demands),
                      13
                                                                                 74:21-75:19; Ex. “Q” [Mejia
                      14
                                                                                 Depo.] at 56:2-57:6, 61:7-62:25;
                      15
                                                                                 Ex. “R” [Rodriguez Depo.] at
                      16
                                                                                 79:16-80:14, Ex. 1 [Copy of list
                      17
                                                                                 of demands], 81:4-82:25
                      18
                                                                                 (translating the list of demands);
                      19
                                                                                 Ex. “S” [Garcia Depo.] at
                      20
                                                                                 34:16-36:5; Ex. “T” [Diaz
                      21
                                                                                 Depo] at 42:16-43:12, 50:19-
                      22
                                                                                 51:25, 62:19-63:3; Ex. “V”
                      23
                                                                                 [Gillon Depo] at 14:1-4, 86:11-
                      24
                                                                                 20, 142:6-21.
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                              5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                        -7-         DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                         SEPARATE STATEMENT
                Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 8 of 41 Page ID #:1756



                       1
                               10. The list of demands was presented of            Ex. “F” [Video recording] at
                       2
                                       Officer Gillon after breakfast (the first   6:24 a.m.; Ex. “N” [Cornejo
                       3
                                       meal that Plaintiffs missed, but did not    Depo.] at 42:3-16, 42:25-43:8;
                       4
                                       inform anyone that they intentionally       Ex. “O” [Campos Depo.] at
                       5
                                       skipped) and immediately before count,      78:5-10, 84:11-25; Ex. “P”
                       6
                                       which Plaintiffs knew routinely took        [Castillo Depo.] at 65:20-24,
                       7
                                       place after breakfast. Since Officer        67:9-68:9; Ex. “Q” [Mejia
                       8
                                       Gillon does not speak Spanish, another      Depo.] at 55:19-20; Ex. “R”
                       9
                                       detainee was asked to translate the list    [Rodriguez Depo.] at 85:12-
                      10
                                       of demands (that did not mention a          86:21, 95:9-7; Ex. “S” [Garcia
                      11
                                       “hunger strike”) to Officer Gillon.         Depo.] at 32:12-18; Ex. “T”
                      12
                                                                                   [Diaz Depo] at 41:21-42:3,
                      13
                                                                                   42:16-43:12, 46:5-20, 52:21-
                      14
                                                                                   53:10, 63:21-64:21; Ex. “U”
                      15
                                                                                   [Martinez Depo.] at 72:17-73:8,
                      16
                                                                                   78:24-80:2.
                      17
                               11. At around 6:23 a.m., Plaintiff Castillo         Ex. “F” [Video recording] at
                      18
                                       handed Officer Gillon a second piece of     6:23 a.m.; Ex. “N” [Cornejo
                      19
                                       paper that listed Plaintiffs’ names.        Depo.] at 45:15-18, 55:2-7; Ex.
                      20
                                       Meanwhile, the other plaintiffs sat at      “P” [Castillo Depo.] at 70:25-
                      21
                                       two separate tables in the dayroom of       71:15; Ex. “R” [Rodriguez
                      22
                                       the dorm to gain attention.                 Depo.] at 148:20-24; Ex. “T”
                      23
                                                                                   [Diaz Depo] at 63:4-16, 78:2-
                      24
                                                                                   79:13 (stating second piece of
                      25
                                                                                   paper was a list of names)
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                                5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         -8-          DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                           SEPARATE STATEMENT
                Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 9 of 41 Page ID #:1757



                       1
                               12. At around 6:29:59 a.m., Officer Jindi          Ex. “F’ [Video recording] at
                       2
                                       arrived to the dorm to relieve Officer     6:29:59 a.m.; Ex. “O” [Campos
                       3
                                       Gillon. Officer Gillon explained to        Depo.] at 175:6-20 (“I know
                       4
                                       Officer Jindi that he received papers      that I wasn’t complying with the
                       5
                                       and that “something” was going on.         rules.”); Ex. “P” [Castillo
                       6
                                       Officer Jindi instructed him to give the   Depo.] at 67:9-68:9, 78:7-79:4;
                       7
                                       papers to Lt. Diaz. Thereafter, Officer    Ex. “Q” [Mejia Depo.] at 67:22-
                       8
                                       Jindi announced that it was time for       68:1, 70:1-9; Ex. “R”
                       9
                                       count and Plaintiffs chose to ignore the   [Rodriguez Depo.] at 92:2-14,
                      10
                                       order.                                     96:8-19; Ex. “S” [Garcia Depo.]
                      11
                                                                                  at 38:11-14; Ex. “T” [Diaz
                      12
                                                                                  Depo] at 46:5-20; Ex. “U”
                      13
                                                                                  [Martinez Depo.] at 87:1-89:3;
                      14
                                                                                  Ex. “V” [Gillon Depo] at 90:19-
                      15
                                                                                  21, 157:8-11, 158:17-20; Ex.
                      16
                                                                                  “X” [Jindi Depo.] at 35:9-14,
                      17
                                                                                  36:8-37:5, 37:8-19, 40:15-20,
                      18
                                                                                  58:23-25, 63:8-14.
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                               5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                        -9-          DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                          SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 10 of 41 Page ID #:1758



                       1
                               13. Officer Jindi had no information that           Ex. “O” [Campos Depo.] at
                       2
                                       there was an alleged hunger strike.         85:7-23, 94:22-95:15; Ex. “Q”
                       3
                                       Indeed, Plaintiffs admitted that they are   [Mejia Depo.] at 58:15-59:14,
                       4
                                       guessing that Officer Gillon was            60:11-14, 63:23-25, 67:8-11,
                       5
                                       informed and knew they were on a            159:7-24 (admitting that the
                       6
                                       hunger strike.                              papers that were given to
                       7
                                                                                   Officer Gillon did not mention
                       8
                                                                                   the hunger strike, but he
                       9
                                                                                   assumes that someone verbally
                      10
                                                                                   told Officer Gillon); Ex. “R”
                      11
                                                                                   [Rodriguez Depo.] at 95:9-7;
                      12
                                                                                   Ex. “S” [Garcia Depo.] at
                      13
                                                                                   38:20-24; Ex. “T” [Diaz Depo]
                      14
                                                                                   at 50:4-10, 73:7-14, 77:23-78:3;
                      15
                                                                                   Ex. “U” [Martinez Depo.] at
                      16
                                                                                   78:24-80:2; Ex. “V” [Gillon
                      17
                                                                                   Depo] at 92:25-93:3
                      18
                                                                                   (demonstrating that he was
                      19
                                                                                   never told verbally of the
                      20
                                                                                   hunger strike); Ex. “X” [Jindi
                      21
                                                                                   Depo.] at 35:9-14, 36:8-37:5;
                      22
                                                                                   Ex. “Y” [GEO Martinez Depo.]
                      23
                                                                                   at 141:4-18.
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                                5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                       - 10 -         DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                           SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 11 of 41 Page ID #:1759



                       1
                               14. Officer Jindi used her radio and                Diaz Decl. ¶¶ 9, 14; Campos
                       2
                                       requested assistance because Plaintiffs     Decl. ¶ 4; Ex. “F” [Video
                       3
                                       were not returning to their bunks for       recording] at 6:30:37 to 6:32:51
                       4
                                       count per her order – she did not           a.m.; Ex. “R” [Rodriguez
                       5
                                       communicate any additional                  Depo.] at 96:8-19; Ex. “S”
                       6
                                       information. In response to Officer         [Garcia Depo.] at 38:15-19; Ex.
                       7
                                       Jindi’s request, at around 6:32:51 a.m.,    “T” [Diaz Depo] at 53:8-24; Ex.
                       8
                                       Lt. Diaz arrived to the dorm with GEO       “V” [Gillon Depo] at 97:15-24,
                       9
                                       officers, including Officer Gillon,         98:10-14; Ex. “W” [Jones
                      10
                                       Officer Martinez, and Officer Reyes,        Depo.] at 79:1-25, 80:25-81:5;
                      11
                                       and LVN Jones.                              Ex. “X” [Jindi Depo.] at 37:8-
                      12
                                                                                   19, 40:15-20, 41:12-17, 41:22-
                      13
                                                                                   42:9; Ex. “Y” [GEO Martinez
                      14
                                                                                   Depo.] at 44:4-12; Ex. “Z”
                      15
                                                                                   [Reyes Depo.] at 76:12-77:5,
                      16
                                                                                   77:6-14.
                      17
                               15. Before entering the dorm, in addition to        Diaz Decl. ¶ 9; Ex. “V” [Gillon
                      18
                                       the information that Lt. Diaz learned       Depo] at 90:19-21, 157:8-11.
                      19
                                       from Officer Jindi over the radio, she
                      20
                                       had the list of Plaintiffs’ names that
                      21
                                       were written on the second piece of
                      22
                                       paper and was informed that Plaintiffs
                      23
                                       were threatening to start a hunger strike
                      24
                                       if their demands were not met.
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                                5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                        - 11 -        DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                           SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 12 of 41 Page ID #:1760



                       1
                               16. When Lt. Diaz, the GEO officers, and            Ex. “F” [Video recording] at
                       2
                                       LVN Jones arrived to the dorm at            6:32 to 6:33:09; Diaz Decl. ¶¶
                       3
                                       around 6:32 a.m., Plaintiffs were seated    14-17; Ex. “N” [Cornejo Depo.]
                       4
                                       at two tables in the dayroom of the         at 73:13-16; Ex. “O” [Campos
                       5
                                       dorm and refused to go to their bunks       Depo.] at 93:4-21; Ex. “P”
                       6
                                       for count. Then, Lt. Diaz asked             [Castillo Depo.] at 78:7-79:4;
                       7
                                       Plaintiffs to go to their bunks for count   Ex. “Q” [Mejia Depo.] at 67:22-
                       8
                                       in a stern tone. In response, Plaintiffs    68:1, 68:10-16, 70:1-9; Ex. “V”
                       9
                                       stated that they wanted to speak to ICE.    [Gillon Depo] at 98:24-99:2,
                      10
                                       Because Plaintiffs were not responding      160:15-161:3; Ex. “W” [Jones
                      11
                                       to Lt. Diaz commands (and in some           Depo.] at 88:21-89:12, 93:11-
                      12
                                       cases, not even paying attention to her),   22; Ex. “Y” [GEO Martinez
                      13
                                       she asked GEO officers to translate,        Depo.] at 54:10-17; Ex. “Z”
                      14
                                       which they did.                             [Reyes Depo.] at 79:12-80:5,
                      15
                                                                                   86:9-20, 94:1-22.
                      16
                               17. Throughout the incident, GEO Officers           Ex. “F” [Video recording] at
                      17
                                       Martinez, who speaks Spanish fluently,      6:37:06 to 6:37:49, 6:43:17; Ex.
                      18
                                       and Reyes unsuccessfully tried to           “V” [Gillon Depo] at 163:21-
                      19
                                       negotiate and reason with Plaintiffs.       25, 164:1-4; Ex. “Y” [GEO
                      20
                                       They explained that ICE was not             Martinez Depo.] at 13:6-12,
                      21
                                       present at the Facility; thus, Plaintiffs   45:12-25, 46:21-47:4, 47:5-9,
                      22
                                       should return to their bunks for count      60:7-61:13, 61:21-63:19, 65:4-
                      23
                                       and revisit their strike/protest after      18, 72:6-73:8, 94:23-95:8,
                      24
                                       count, when ICE was present. But,           99:17-100:18; Ex. “Z” [Reyes
                      25
                                       Plaintiffs refused and repeated they        Depo.] at 92:10-24, 147:13-18;
                      26
                                       wanted to see ICE.                          149:2-150:25, 164:7-25;
                      27
                                                                                   183:19-24.
                      28
B URKE , W ILLIAMS &                                                                                5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         - 12 -       DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                           SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 13 of 41 Page ID #:1761



                       1
                               18. Plaintiffs admitted that they knew Lt.          Ex. “N” [Cornejo Depo.] at
                       2
                                       Diaz and the responding GEO officers        73:13-16; Ex. “P” [Castillo
                       3
                                       ordered them in English and Spanish to      Depo.] at 78:7-79:4, 80:1-81:3,
                       4
                                       return to their bunks and/or leave the      82:17-83:20, 84:7-14, 84:18-25;
                       5
                                       tables. They also understood that there     Ex. “Q” [Mejia Depo.] at 70:1-
                       6
                                       would be consequences, including the        71:25, 73:16-18; Ex. “R”
                       7
                                       use of OC spray, for their decision to      [Rodriguez Depo.] at 97:2-16;
                       8
                                       ignore the commands                         Ex. “U” [Martinez Depo.] at
                       9
                                                                                   87:1-89:3.
                      10
                               19. Significantly, Plaintiffs also admitted         Ex. “O” [Campos Depo.] at
                      11
                                       they had no intention of complying with 97:5-12, 103:11-104:6; Ex. “T”
                      12
                                       the commands unless force was used as       [Diaz Depo] at 83:2-3
                      13
                                       this would help them garner more            (“Because we were already
                      14
                                       attention for their strike.                 there. We needed to fight for it,
                      15
                                                                                   to struggle, to be heard.”)
                      16
                               20. Importantly, during the entire time that        Ex. “O” [Campos Depo.] at
                      17
                                       Plaintiffs ignored the commands from        94:22-95:15.
                      18
                                       Lt. Diaz and GEO officers, at least one
                      19
                                       plaintiff admitted that they did not tell
                      20
                                       Lt. Diaz they were on a hunger strike.
                      21
                               21. After giving numerous commands, at              Diaz Decl. ¶ 18; Ex. “F” [Video
                      22
                                       around 6:38:01, four officers (including    recording] at 6:38:00 to 6:38:52;
                      23
                                       Officers Gillon, Reyes and Martinez)        Ex. “V” [Gillon Depo] at
                      24
                                       removed Plaintiffs Martinez and             105:21-106:23, 110:1-6, 112:3-
                      25
                                       Rodriguez from Table A by pulling           15, 113:2-5, 164:22-25, 166:6-
                      26
                                       Plaintiffs Martinez and Rodriguez by        24.
                      27
                                       their arms.
                      28
B URKE , W ILLIAMS &                                                                                   5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                        - 13 -           DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                              SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 14 of 41 Page ID #:1762



                       1
                               22. Instead of complying, Plaintiffs               Diaz Decl. ¶¶ 18, 47; Ex. “F”
                       2
                                       Martinez and Rodriguez grabbed on to       [Video recording] at 6:38:01 to
                       3
                                       each other, which forced the officers to   6:38:52; Ex. “R” [Rodriguez
                       4
                                       physically separate them. The officers     Depo.] at 101:7-23, 102:4-19;
                       5
                                       separated the two plaintiffs at around     Ex. “V” [Gillon Depo] at 167:6-
                       6
                                       6:38:50 without striking, punching, or     16; Ex. “W” [Jones Depo.] at
                       7
                                       kicking them; the officers simply pulled 110:11-21; Ex. “Y” [GEO
                       8
                                       them apart.                                Martinez Depo.] at 88:25-89:2.
                       9
                               23. Plaintiff Rodriguez was escorted out of        Diaz Decl. ¶¶ 18, 26, 47; Ex.
                      10
                                       the dorm by two officers without issue     “F” [Video recording] at
                      11
                                       at around 6:39 a.m. While Plaintiff        6:38:54 to 6:39; Ex. “R”
                      12
                                       Rodriguez claims he was struck and         [Rodriguez Depo.] at 98:11-21,
                      13
                                       sprayed with OC numerous times while       99:7-9, 101:7-23, 103:3-6,
                      14
                                       in the dorm room, the uncontroverted       105:2-11, 114:3-10, 152:12-24,
                      15
                                       video evidence and his alleged injuries    153:7-10; Ex. “W” [Jones
                      16
                                       demonstrates otherwise.                    Depo.] at 110:11-21.
                      17
                               24. Additionally, Plaintiff Rodriguez claims Ex. “R” [Rodriguez Depo.] at
                      18
                                       that once he was outside the dorm          107:5-108:23, 114:3-10; Ex.
                      19
                                       room, unknown GEO personnel pushed         “W” [Jones Depo.] at 163:20-
                      20
                                       him into a wall. Again, his injuries       24; SAC ¶ 11-12 (demonstrating
                      21
                                       demonstrate otherwise.                     Plaintiff Martinez allegedly lost
                      22
                                                                                  his tooth).
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                               5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                       - 14 -        DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                          SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 15 of 41 Page ID #:1763



                       1
                               25. Plaintiff Martinez, however, continued          Diaz Decl. ¶ 18; Ex. “F” [Video
                       2
                                       to actively resist after being separated    recording] at 6:38:55 to 6:39:07;
                       3
                                       from Plaintiff Rodriguez by digging his     Ex. “T” [Diaz Depo] at 83:17-
                       4
                                       heels into the ground. As Officers          23; Ex. “V” [Gillon Depo] at
                       5
                                       Martinez and Gillon tried to escort him     168:15-19; Ex. “U” [Martinez
                       6
                                       out past Table B, he grabbed on to          Depo.] at 89:10-91:19, 93:4-
                       7
                                       Plaintiff Diaz, who was seated at Table     94:6, 94:11-95:5; Ex. “Y” [GEO
                       8
                                       B. The officers separated the two men       Martinez Depo.] at 74:7-75:14,
                       9
                                       by pulling Plaintiff Martinez off of        75:22-76:1, 79:22-80:2, 80:6-
                      10
                                       Plaintiff Diaz.                             21, 80:22-81:24, 84:2-85:16,
                      11
                                                                                   87:20-88:24, 88:25-89:2, 89:3-
                      12
                                                                                   4; Ex. “W” [Jones Depo.] at
                      13
                                                                                   110:11-21.
                      14
                               26. Plaintiff Martinez continued to resist          Ex. “F” [Video recording] at
                      15
                                       and struggle the entire time the officers   6:39:05 to 6:39:23.
                      16
                                       were trying to escort him out of the
                      17
                                       dorm, which is depicted on the video
                      18
                                       recording from 6:39:05-6:39:23 a.m.
                      19
                               27. While Plaintiff Martinez alleges he was         Diaz Decl. ¶¶ 20, 26; Ex. “F”
                      20
                                       sprayed while outside the dorm by a         [Video recording]; Ex. “U”
                      21
                                       blonde woman and two other unknown          [Martinez Depo.] at 105:9-
                      22
                                       GEO supervisors, the video                  107:24.
                      23
                                       demonstrates Lt. Diaz did not leave the
                      24
                                       dorm after Plaintiff Martinez was
                      25
                                       escorted out.
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                                5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                        - 15 -        DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                           SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 16 of 41 Page ID #:1764



                       1
                               28. Additionally, there was no OC spray               Ex. “U” [Martinez Depo.] at
                       2
                                       deployed outside of the dorm or while         105:9-107:24; Ex. “Y” [GEO
                       3
                                       any plaintiff was restrained by an            Martinez Depo.] at 84:20-85:7;
                       4
                                       officer.                                      Ex. “Z” [Reyes Depo.] at
                       5
                                                                                     117:11-18.
                       6
                               29. While the officers were escorting                 Diaz Decl. ¶¶ 19- 20, 22; Ex.
                       7
                                       Plaintiffs Martinez and Rodriguez out         “F” [Video recording] at
                       8
                                       of the dorm, Plaintiffs Cornejo, Castillo, 6:39:32; Ex. “T” [Diaz Depo] at
                       9
                                       Mejia, Diaz, and Campos (seated at            81:20-25; Ex. “P” [Castillo
                      10
                                       Table B) interlocked their arms and           Depo.] at 86:6-87:24; Ex. “V”
                      11
                                       tethered their feet around the legs of        [Gillon Depo] at 104:24-105:5.
                      12
                                       Table B to make it more difficult for the
                      13
                                       officers to remove them from the table
                      14
                                       – i.e. Plaintiffs were actively resisting –
                      15
                                       and Plaintiff Garcia moved from Table
                      16
                                       A to Table B and sat next to Plaintiff
                      17
                                       Campos.
                      18
                               30. The dorm, during a period that is                 Diaz Decl. ¶ 21; Campos Decl.
                      19
                                       supposed to be very quiet, was in an          ¶ 6; Ex. “O” [Campos Depo.] at
                      20
                                       uproar and completely out of control.         90:11-91:22; Ex. “W” [Jones
                      21
                                                                                     Depo.] at 103:20-104:10; Ex.
                      22
                                                                                     “Y” [GEO Martinez Depo.] at
                      23
                                                                                     131:24-132:12, 133:1-18,
                      24
                                                                                     134:7-11.
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                                  5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         - 16 -         DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                             SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 17 of 41 Page ID #:1765



                       1
                               31. Lt. Diaz determined that Plaintiffs Diaz, Diaz Decl. ¶ 23; McCusker
                       2
                                       Campos, Cornejo, Castillo, Garcia and     Decl. ¶¶ 7-8; Ex. “H” [GEO’s
                       3
                                       Mejia were not going to comply with       Use of Force policy]; Ex. “O”
                       4
                                       the verbal commands, they were            [Campos Depo.] at 103:11-
                       5
                                       actively resisting (interlocking arms),   104:6, 105:9-16.
                       6
                                       and they were causing the other
                       7
                                       detainees to become, likewise, out of
                       8
                                       control.
                       9
                      10
                               32. She recognized that she needed to             Diaz Decl. ¶¶ 23-24; McCusker
                      11
                                       immediately regain control because the    Decl. ¶¶ 7-8; Ex. “H” [GEO’s
                      12
                                       continued delay in resolving the          Use of Force policy]; Ex. “Y”
                      13
                                       confrontation was causing a major         [GEO Martinez Depo.] at
                      14
                                       disturbance within the dorm and entire    68:20-69:4.
                      15
                                       Facility.
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                              5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                       - 17 -       DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                         SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 18 of 41 Page ID #:1766



                       1
                               33. Thus, after trying to de-escalate the          Diaz Decl. ¶¶ 23-25; Ex. “F”
                       2
                                       situation for more than 9 minutes,         [Video recording] at 6:42:12;
                       3
                                       giving several warning that she planned    Ex. “Y” [GEO Martinez Depo.]
                       4
                                       to use OC spray, which Plaintiffs          at 95:17-25, 95:25-96:6, 97:9-
                       5
                                       understood, and GEO officers               11, 98:8-17, 98:18-21; Ex. “Z”
                       6
                                       unsuccessfully trying to pull plaintiffs   [Reyes Depo.] at 91:6-10, 95:9-
                       7
                                       away from the tables, Lt. Diaz deployed 96:8, 98:2-23; Ex. “O” [Campos
                       8
                                       an extremely short burst of OC spray       Depo.] at 97:25-98:18, 99:16-
                       9
                                       down the middle of Table B.                23,100:4-11; Ex. “Q” [Mejia
                      10
                                                                                  Depo.] at 73:16-18, 76:7-15;
                      11
                                                                                  Ex. “P” [Castillo Depo.] at
                      12
                                                                                  80:1-81:3, 84:7-14, 88:9-24,
                      13
                                                                                  94:21-95:1; Ex. “R” [Rodriguez
                      14
                                                                                  Depo.] at 97:2-16; Ex. “V”
                      15
                                                                                  [Gillon Depo] at 104:24-105:5.
                      16
                               34. Lt. Diaz intentionally did not directly        Diaz Decl. ¶¶ 23-25; Ex. “F”
                      17
                                       spray Plaintiffs Diaz, Campos, Cornejo,    [Video recording] at 6:42:21;
                      18
                                       Castillo, Garcia and Mejia despite their   Ex. “N” [Cornejo Depo.] at
                      19
                                       contentions otherwise.                     71:10-12; Ex. “O” [Campos
                      20
                                                                                  Depo.] at 97:25-98:18, 99:16-
                      21
                                                                                  23,100:4-11; Ex. “P” [Castillo
                      22
                                                                                  Depo.] at 89:25-90:18, 93:5-10;
                      23
                                                                                  Ex. “Q” [Mejia Depo.] at 74:18-
                      24
                                                                                  75:5, 76:7-15; Ex. “Y” [GEO
                      25
                                                                                  Martinez Depo.] at 95:17-25,
                      26
                                                                                  95:25-96:6, 97:9-11
                      27
                      28
B URKE , W ILLIAMS &                                                                               5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                        - 18 -       DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                          SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 19 of 41 Page ID #:1767



                       1
                               35. This was the only use of force that Lt.        Diaz Decl. ¶¶ 25-27; Ex. “X”
                       2
                                       Diaz directly used.                        [Jindi Depo.] at 49:24-50:23;
                       3
                                                                                  Ex. “Y” [GEO Martinez Depo.]
                       4
                                                                                  at 84:20-85:7, 98:3-5.
                       5
                               36. Not only were Plaintiffs Diaz, Campos,         Diaz Decl. ¶ 27; Ex. “F” [Video
                       6
                                       Garcia, Cornejo, Castillo, and Mejia       recording] at 6:42:21 a.m.
                       7
                                       unfazed by Lt. Diaz’s warnings, but
                       8
                                       they were similarly unfazed by the short
                       9
                                       burst of spray as they continued to
                      10
                                       remain seated at Table B with their
                      11
                                       arms interlocked and heads down on the
                      12
                                       table.
                      13
                      14
                               37. At 6:43:47, after trying to convince the       Diaz Decl. ¶ 28; Ex. “F” [Video
                      15
                                       remaining plaintiffs to comply, Officers   recording] at 6:43:47 – 6:44:09
                      16
                                       Reyes and Martinez attempted to            a.m.; Ex. “S” [Garcia Depo.] at
                      17
                                       remove Plaintiff Garcia from the table     45:3-14; Ex. “Y” [GEO
                      18
                                       by pulling on his arms.                    Martinez Depo.] at 99:17-
                      19
                                                                                  100:18, 101:6-102:22, 103:9-19;
                      20
                                                                                  Ex. “Z” [Reyes Depo.] at
                      21
                                                                                  186:15-25.
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                               5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                       - 19 -        DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                          SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 20 of 41 Page ID #:1768



                       1
                               38. As depicted in the video, Plaintiff             Diaz Decl. ¶ 28; Ex. “F” [Video
                       2
                                       Garcia lunged away from the Officers        recording] at 6:43:47 – 6:44:09
                       3
                                       Reyes and Martinez towards the table,       a.m.; Ex. “S” [Garcia Depo.] at
                       4
                                       which prompted a third officer to assist.   45:3-14; Ex. “Y” [GEO
                       5
                                                                                   Martinez Depo.] at 99:17-
                       6
                                                                                   100:18, 101:6-102:22, 103:9-19;
                       7
                                                                                   Ex. “Z” [Reyes Depo.] at
                       8
                                                                                   186:15-25.
                       9
                      10
                               39. While the three officers (including             Diaz Decl. ¶ 28; Ex. “F” [Video
                      11
                                       Officers Reyes and Martinez) struggled      recording] at 6:43:47 – 6:44:09
                      12
                                       to remove Plaintiff Garcia, Plaintiff       a.m.; Ex. “S” [Garcia Depo.] at
                      13
                                       Campos grabbed on to Plaintiff Garcia       45:3-14; Ex. “Y” [GEO
                      14
                                       and pushed the officers away from           Martinez Depo.] at 99:17-
                      15
                                       Garcia with his left hand/arm (at around 100:18, 101:6-102:22, 103:9-19;
                      16
                                       6:43:54).                                   Ex. “Z” [Reyes Depo.] at
                      17
                                                                                   186:15-25.
                      18
                      19
                               40. As a result, the officers had to separate       Diaz Decl. ¶ 28; Ex. “F” [Video
                      20
                                       Plaintiffs Garcia and Campos by pulling recording] at 6:43:47 – 6:44:09
                      21
                                       them apart.                                 a.m.; Ex. “S” [Garcia Depo.] at
                      22
                                                                                   45:3-14; Ex. “Y” [GEO
                      23
                                                                                   Martinez Depo.] at 99:17-
                      24
                                                                                   100:18, 101:6-102:22, 103:9-19;
                      25
                                                                                   Ex. “Z” [Reyes Depo.] at
                      26
                                                                                   186:15-25.
                      27
                      28
B URKE , W ILLIAMS &                                                                                5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                       - 20 -         DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                           SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 21 of 41 Page ID #:1769



                       1
                               41. Eventually, Officers Reyes and                   Diaz Decl. ¶ 28; Ex. “F” [Video
                       2
                                       Martinez were able to gain control of        recording] at 6:43:47 – 6:44:09
                       3
                                       Plaintiff Garcia and escort him out of       a.m.; Ex. “S” [Garcia Depo.] at
                       4
                                       the dorm.                                    45:3-14; Ex. “Y” [GEO
                       5
                                                                                    Martinez Depo.] at 99:17-
                       6
                                                                                    100:18, 101:6-102:22, 103:9-19;
                       7
                                                                                    Ex. “Z” [Reyes Depo.] at
                       8
                                                                                    186:15-25.
                       9
                      10
                               42. Meanwhile, Lt. Diaz realized the                 Diaz Decl. ¶ 27; Campos Decl.
                      11
                                       situation was completely out of control      ¶¶ 4-5; Ex. “R” [Rodriguez
                      12
                                       (Plaintiffs were interlocking arms and       Depo.] at 100:22-24
                      13
                                       refusing to comply, and the other            [acknowledged other detainees
                      14
                                       detainees were also yelling and acting       in dorm were yelling]; Ex. “W”
                      15
                                       in a rowdy manner), so she called for        [Jones Depo.] at 103:20-104:10;
                      16
                                       additional assistance.                       Ex. “X” [Jindi Depo.] at 46:8-
                      17
                                                                                    47:2; Ex. “Y” [GEO Martinez
                      18
                                                                                    Depo.] at 131:24-132:12, 133:1-
                      19
                                                                                    18.
                      20
                               43. Next, at around 6:45:58, officers                Diaz Decl. ¶ 29; Ex. “F” [Video
                      21
                                       attempted to pull Plaintiff Mejia from       recording] at 6:45:58-6:46:18;
                      22
                                       the table. To do so, the officers tried to   Ex. “Q” [Mejia Depo.] at 76:20-
                      23
                                       unlink Plaintiffs Mejia’s arms from          77:4, 77:23-78:5; Ex. “V”
                      24
                                       Plaintiff Castillo.                          [Gillon Depo] at 170:14-16,
                      25
                                                                                    170:23-117:3.
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                                    5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         - 21 -           DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                               SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 22 of 41 Page ID #:1770



                       1
                               44. Despite Plaintiff Mejia resisting (which       Diaz Decl. ¶¶ 29, 47; Ex. “F”
                       2
                                       he denies) the officers are able to        [Video recording] at 6:45:58-
                       3
                                       remove Plaintiffs Mejia from the table     6:46:18; Ex. “Q” [Mejia Depo.]
                       4
                                       at around 6:46:18 without using any        at 82:10-20; Ex. “V” [Gillon
                       5
                                       force.                                     Depo] at 170:14-16, 170:23-
                       6
                                                                                  117:3.
                       7
                               45. Additionally, while Plaintiff Mejia            Diaz Decl. ¶ 47; Ex. “F” [Video
                       8
                                       stated he was hit an unknown amount of recording] at 6:45:58-6:46:18;
                       9
                                       times by unknown officers and thrown       Ex. “Q” [Mejia Depo.] at 35:24-
                      10
                                       against a wall, the video evidence         37:13, 76:20-77:4, 77:14-22,
                      11
                                       demonstrates that he was not. The          77:23-78:5, 78:6-79:3, 79:11-
                      12
                                       officers only pulled him from the table    18, 80:9-19; 82:10-20, 109:22-
                      13
                                       and, thereafter, struggled to gain control 110:15, 110:16-20.
                      14
                                       of him while he was resisting the entire
                      15
                                       time.
                      16
                               46. As the officers were trying to walk            Diaz Decl. ¶ 30; Campos Decl.
                      17
                                       Plaintiff Mejia out of the dorm, at        ¶¶ 4-6; Ex. “F” [Video
                      18
                                       around 6:46:18, Sgt. Campos responded recording] at 6:46:18; Ex. “X”
                      19
                                       to Lt. Diaz’s call and entered the dorm.   [Jindi Depo.] at 47:6-11.
                      20
                      21
                      22
                               47. Sgt. Campos immediately assisted the           Diaz Decl. ¶ 31; Campos Decl.
                      23
                                       two officers, including Officer            ¶ 7; Ex. “F” [Video recording]
                      24
                                       Martinez, that were struggling to          at 6:46:18-6:46:24; Ex. “Y”
                      25
                                       remove Plaintiff Mejia, who was being      [GEO Martinez Depo.] at
                      26
                                       combative.                                 107:19-109:16; Ex. “Z” [Reyes
                      27
                                                                                  Depo.] at 110:3-111:4.
                      28
B URKE , W ILLIAMS &                                                                               5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         - 22 -      DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                          SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 23 of 41 Page ID #:1771



                       1
                               48. Namely, even though Plaintiff Mejia             Campos Decl. ¶ 7; Ex. “Y”
                       2
                                       had his arms behind his back and there      [GEO Martinez Depo.] at
                       3
                                       was an officer on each of his arms, he,     107:19-109:16, 110:3-9; Ex.
                       4
                                       nevertheless, resisted and tried to run     “F” [Video recording] at
                       5
                                       from the officers. The two officers had     6:46:18-6:46:24.
                       6
                                       not gained his compliance despite their
                       7
                                       efforts.
                       8
                               49. Thus, Sgt. Campos guided the group to           Campos Decl. ¶¶ 7-8; Ex. “Y”
                       9
                                       the wall because this would allow the       [GEO Martinez Depo.] at
                      10
                                       officers to secure Plaintiff Mejia’s arms   107:19-109:16, 110:3-9; Ex.
                      11
                                       so he could be escorted out without         “F” [Video recording] at
                      12
                                       injury.                                     6:46:18-6:46:24.
                      13
                               50. While Sgt. Campos assisted the officers         Diaz Decl. ¶ 31; Campos Decl.
                      14
                                       with Plaintiff Mejia, others officers       ¶ 9; Ex. “F” [Video recording]
                      15
                                       continued to try to break up Plaintiffs     at 6:46:24.
                      16
                                       Diaz, Campos, Cornejo, and Castillo by
                      17
                                       untangling their arms, but the plaintiffs
                      18
                                       resisted and refused to be removed from
                      19
                                       Table B.
                      20
                               51. Eventually, the three officers were able        Diaz Decl. ¶¶ 31, 47; Campos
                      21
                                       to pull Castillo away from the table        Decl. ¶ 17; Ex. “V” [Gillon
                      22
                                       without using any force.                    Depo] at 171:4-20; Ex. “F”
                      23
                                                                                   [Video recording] at 6:46:24-
                      24
                                                                                   6:46:33.
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                                5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                        - 23 -        DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                           SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 24 of 41 Page ID #:1772



                       1
                               52. While Plaintiff Castillo makes various         Diaz Decl. ¶¶ 31, 47; Campos
                       2
                                       allegations about being punched and        Decl. ¶ 17; Ex. “F” [Video
                       3
                                       states that he was slammed against         recording] at 6:46:24-6:46:33;
                       4
                                       glass, the video evidence demonstrates     Ex. “P” [Castillo Depo.] at
                       5
                                       otherwise.                                 89:3-8, 89:15-24, 94:7-9; Ex.
                       6
                                                                                  “V” [Gillon Depo] at 171:4-20.
                       7
                               53. Sgt. Campos then walked toward Table           Diaz Decl. ¶ 32; Campos Decl.
                       8
                                       B where officers were trying to grab       ¶ 9; Ex. “F” [Video recording]
                       9
                                       Plaintiffs Diaz, Campos, and Cornejo’s     at 6:46:33-6:46:44.
                      10
                                       arms to separate them (the remaining
                      11
                                       plaintiffs still had their arms
                      12
                                       interlocked.)
                      13
                               54. Plaintiffs Diaz, Campos, and Cornejo           Campos Decl. ¶ 9; Diaz Decl. ¶
                      14
                                       grabbed on to each other to prevent the    31; Ex. “F” [Video recording] at
                      15
                                       officers from gaining their compliance.    6:46:18-6:46:44.
                      16
                                       In turn, the officers struggled to
                      17
                                       separate them.
                      18
                               55. Plaintiff Cornejo admitted that the            Ex. “N” [Cornejo Depo.] at
                      19
                                       officers were trying to separate them      68:21-22; Ex. “O” [Campos
                      20
                                       “from the hands” and Plaintiff Campos      Depo.] at 107:12-15.
                      21
                                       acknowledged the officers tried to
                      22
                                       separate them one by one.
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                               5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         - 24 -      DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                          SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 25 of 41 Page ID #:1773



                       1
                               56. Sgt. Campos determined that any                Campos Decl. ¶ 10; McCusker
                       2
                                       further delay in bringing this situation   Decl. ¶¶ 7-8; Ex. “H” [GEO’s
                       3
                                       under control would result in a major      Use of Force policy].
                       4
                                       disturbance and further serious disorder
                       5
                                       within the dorm.
                       6
                               57. As such, he determined that it was             Campos Decl. ¶ 10; McCusker
                       7
                                       reasonable under the circumstances to      Decl. ¶¶ 7-8; Ex. “H” [GEO’s
                       8
                                       deploy OC spray                            Use of Force policy].
                       9
                               58. He instructed the officers to move away        Campos Decl. ¶ 10.
                      10
                                       from the table, yelled, “OC spray
                      11
                                       warning,” and commanded the plaintiffs
                      12
                                       at the table to stop resisting.
                      13
                               59. Based on the video recording, at around        Campos Decl. ¶ 11; Diaz Decl.
                      14
                                       6:46:46 a.m. to 6:46:47 a.m., Sgt.         ¶ 32. Campos Decl. ¶ 11; Ex.
                      15
                                       Campos deployed OC spray in the            “F” [Video recording] at
                      16
                                       direction of Plaintiffs Diaz, Campos,      6:46:46-6:46:47; Ex. “T” [Diaz
                      17
                                       and Cornejo, who had their arms            Depo] at 83:17-23.
                      18
                                       interlocked and were huddled together
                      19
                                       across the table.
                      20
                               60. Then, he moved to the opposite end of          Campos Decl. ¶ 11; Diaz Decl.
                      21
                                       the table and deployed a second            ¶ 32; Ex. “F” [Video recording]
                      22
                                       extremely short burst of OC spray          at 6:46:47-6:46:52.
                      23
                                       towards Plaintiffs Diaz and Campos.
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                               5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         - 25 -      DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                          SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 26 of 41 Page ID #:1774



                       1
                               61. At 6:46:56, one officer grabbed Plaintiff Ex. “F” [Video recording] at
                       2
                                       Campos and Plaintiff Campos fell to the 6:46:56-6:47:27; Ex. “O”
                       3
                                       ground. The same officer then picked        [Campos Depo.] at 108:3-
                       4
                                       up Plaintiff Campos and quickly placed      13,112:13-113:6, 113:20-23,
                       5
                                       him against a wall to gain control of       202:20-24, 205:25-206:3.
                       6
                                       Plaintiff Campos.
                       7
                       8
                               62. Plaintiff Campos then returned to the           Ex. “F” [Video recording] at
                       9
                                       table. Immediately thereafter, a            6:47:27-6:47:57.
                      10
                                       different officer tried to pull Plaintiff
                      11
                                       Campos from the table, but Plaintiff
                      12
                                       Campos continued to refuse to stand up
                      13
                                       (despite having just demonstrated he
                      14
                                       could walk). Two officers lifted
                      15
                                       Plaintiff Campos to take him out and,
                      16
                                       eventually, Plaintiff Campos stood up
                      17
                                       on his own to exit the dorm.
                      18
                               63. Plaintiff Campos admitted that he was           Ex. “O” [Campos Depo.] at
                      19
                                       never struck, kicked, or punched during     111:5-113:6, 113:8-18, 113:24-
                      20
                                       the entire incident, and he admits that     114:7, 114:24-115:20, 205:13-
                      21
                                       he was never “brutally beaten” as           18.
                      22
                                       alleged in his operative complaint.
                      23
                      24
                               64. At 6:47:01, Plaintiff Diaz was escorted         Ex. “F” [Video recording] at
                      25
                                       out of the dorm by an officer without       6:47:01-6:47:24; Ex. “T” [Diaz
                      26
                                       issue.                                      Depo] at 59:4-11.
                      27
                      28
B URKE , W ILLIAMS &                                                                                   5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                          - 26 -         DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                              SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 27 of 41 Page ID #:1775



                       1
                               65. At most, Plaintiff Diaz alleges that the        Ex. “T” [Diaz Depo] at 56:7-25,
                       2
                                       officers “pinched” him, pulled on his       57:6-58:3, 83:21-23; Ex. “Y”
                       3
                                       arms in an effort to separate him from      [GEO Martinez Depo.] at
                       4
                                       the other plaintiffs, and applied pressure 77:14-78:1 (explaining that after
                       5
                                       behind his ears; but admitted that no       presence and verbal commands
                       6
                                       one ever punched him.                       fail to gain the detainee’s
                       7
                                                                                   compliance, pressure points can
                       8
                                                                                   be utilized and that there is a
                       9
                                                                                   pressure point behind the ear).
                      10
                               66. Sgt. Campos returned to the table and           Campos Decl. ¶¶ 13-14; Ex. “F”
                      11
                                       despite having deployed OC spray,           [Video recording] at 6:47:09-
                      12
                                       Plaintiff Cornejo was still actively        6:47:54; Ex. “Y” [GEO
                      13
                                       resisting the officers, including Officer   Martinez Depo.] at 113:7-
                      14
                                       Martinez.                                   114:12, 115:11-117:19
                      15
                      16
                               67. Plaintiff Cornejo wrapped his legs to           Campos Decl. ¶ 14; Ex. “F”
                      17
                                       the table, which required three officers    [Video recording] at 6:47:09-
                      18
                                       to try to remove him.                       6:47:54; Ex. “Y” [GEO
                      19
                                                                                   Martinez Depo.] at 113:7-
                      20
                                                                                   114:12, 115:11-117:19.
                      21
                               68. His refusal to stand up forced the              Campos Decl. ¶ 14, Ex. “F”
                      22
                                       officers to carry him out of the dorm.      [Video recording] at 6:47:09-
                      23
                                                                                   6:47:54; Ex. “Y” [GEO
                      24
                                                                                   Martinez Depo.] at 113:7-
                      25
                                                                                   114:12, 115:11-117:19.
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                                5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                        - 27 -        DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                           SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 28 of 41 Page ID #:1776



                       1
                               69. While Plaintiff Cornejo alleges that the         Ex. “F” [Video recording] at
                       2
                                       officers hit him on the edge of the table, 6:47:09-6:47:54; Ex. “N”
                       3
                                       the video demonstrates that, instead,        [Cornejo Depo.] at 73:19-74:14
                       4
                                       beginning at around 6:47:09, Cornejo
                       5
                                       grabbed the table to prevent the officers
                       6
                                       from removing him.
                       7
                       8
                               70. By 6:48:19, Plaintiffs had been taken            Diaz Decl. ¶ 31.
                       9
                                       out of the dorm – i.e. 16 minutes after
                      10
                                       Diaz had initially entered in an effort to
                      11
                                       quell the disturbance caused by
                      12
                                       Plaintiffs.
                      13
                      14
                               71. Medical staff was present throughout             Ex. “V” [Gillon Depo] at 165:4-
                      15
                                       the entire incident in the dorm and          9; Ex. “W” [Jones Depo.] at
                      16
                                       confirmed that the GEO officers did not      101:23-25, 110:11-21, 114:4-
                      17
                                       strike Plaintiffs.                           10, 117:8-13, 120:25-121:8,
                      18
                                                                                    124:14-25.
                      19
                               72. Additionally, throughout the entire              See Ex. “O” [Campos Depo.] at
                      20
                                       incident, Plaintiffs’ failure to comply      90:11-91:22; Ex. “W” [Jones
                      21
                                       with commands prompted the other             Depo.] at 103:20-104:10; Ex.
                      22
                                       detainees in the dorm to become              “Y” [GEO Martinez Depo.] at
                      23
                                       disruptive and ignore the commands to        131:24-132:12, 133:1-18,
                      24
                                       return to their bunks, which Plaintiffs      134:7-11.
                      25
                                       acknowledged was a direct result of
                      26
                                       their conduct.
                      27
                      28
B URKE , W ILLIAMS &                                                                                 5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         - 28 -        DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                            SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 29 of 41 Page ID #:1777



                       1
                               73. Also, while Officer Jindi was present        Ex. “X” [Jindi Depo.] at 50:24-
                       2
                                       during the incident, she was not         51:4, 51:10-16, 52:3-5, 69:1-4.
                       3
                                       involved in any use of force.
                       4
                               74. After each plaintiff was removed from        Ex. “N” [Cornejo Depo.] at
                       5
                                       the dorm, they were taken to the         76:9-78:6; Ex. “O” [Campos
                       6
                                       recreation yard where they were          Depo.] 116:2-6; Ex. “P”
                       7
                                       handcuffed (if they had not already      [Castillo Depo.] at 95:8-21,
                       8
                                       been handcuffed inside the dorm) and     96:5-11; Ex. “Q” [Mejia Depo.]
                       9
                                       Officer Gillon, Officer Martinez,        at 81:19-25, 83:2-11; Ex. “R”
                      10
                                       Officer Reyes, Sgt. Campos, and Lt.      [Rodriguez Depo.] at 108:15-
                      11
                                       Diaz had no further contact with them.   23; Ex. “T” [Diaz Depo] at
                      12
                                                                                84:8-23; Ex. “U” [Martinez
                      13
                                                                                Depo.] at 100:14-24; Ex. “V”
                      14
                                                                                [Gillon Depo] at 118:22-119:5,
                      15
                                                                                113:23-25, 114:7-10; Ex. “Y”
                      16
                                                                                [GEO Martinez Depo.] at
                      17
                                                                                84:17-19, 85:21-23, 87:1-9,
                      18
                                                                                93:11-17, 110:10-19; 117:24-
                      19
                                                                                118:3, 118:18-119:1; Ex. “Z”
                      20
                                                                                [Reyes Depo.] at 117:19-
                      21
                                                                                118:13, 119:1-20; Campos
                      22
                                                                                Decl. ¶ 14; Diaz Decl. ¶ 31.
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                             5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                       - 29 -      DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                        SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 30 of 41 Page ID #:1778



                       1
                               75. Thereafter, they were transported from      Ex. “N” [Cornejo Depo.] at
                       2
                                       the recreation yard to another room     78:25-79:2; Ex. “O” [Campos
                       3
                                       where Plaintiffs admitted they were     Depo.] at 119:6-19, 129:16-23;
                       4
                                       seen by medical staff.                  Ex. “P” [Castillo Depo.] at
                       5
                                                                               101:13-103:6, 103:22-3; Ex.
                       6
                                                                               “Q” [Mejia Depo.] at 39:4-10,
                       7
                                                                               84:3-24; Ex. “R” [Rodriguez
                       8
                                                                               Depo.] at 111:6-112:7, 113:18-
                       9
                                                                               114:2; Ex. “S” [Garcia Depo.]
                      10
                                                                               at 47:25-48:13; Ex. “T” [Diaz
                      11
                                                                               Depo] at 89:8-13; Ex. “U”
                      12
                                                                               [Martinez Depo.] at 60:18-19,
                      13
                                                                               126:4-19; Ex. “W” [Jones
                      14
                                                                               Depo.] at 143:14-144:25, 149:2-
                      15
                                                                               21 [after a use of force incident,
                      16
                                                                               medical is required to take the
                      17
                                                                               detainee’s vitals and review a
                      18
                                                                               questionnaire], 153:8-154:24
                      19
                                                                               [responded to intake to evaluate
                      20
                                                                               Plaintiffs after they were cleared
                      21
                                                                               to see medical], 155:23-156:12,
                      22
                                                                               163:20-24 [recalled that only
                      23
                                                                               one plaintiff had a specific
                      24
                                                                               complaint], 174:15-175:5.
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                            5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                      - 30 -      DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                       SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 31 of 41 Page ID #:1779



                       1
                               76. Additionally, all Plaintiffs were            Diaz Decl. ¶¶ 34-35; McCusker
                       2
                                       decontaminated (placed in showers to     Decl. ¶ 9; Ex. “H” [GEO’s Use
                       3
                                       rinse off the OC spray with water) and   of Force policy]; Ex. “N”
                       4
                                       provided new uniforms.                   [Cornejo Depo.] at 76:9-78:6,
                       5
                                                                                78:25-79:2, 82:14-17; Ex. “O”
                       6
                                                                                [Campos Depo.] at 119:6-19,
                       7
                                                                                129:16-23, 130:13-17; Ex. “P”
                       8
                                                                                [Castillo Depo.] at 104:18-
                       9
                                                                                105:9; Ex. “Q” [Mejia Depo.] at
                      10
                                                                                86:18-22, 87:22-88:19, 90:2-8,
                      11
                                                                                91:16-92:4, 96:24-97:14; Ex.
                      12
                                                                                “R” [Rodriguez Depo.] at
                      13
                                                                                163:9-164:8 [estimated that a
                      14
                                                                                half an hour after the incident he
                      15
                                                                                was decontaminated and in a
                      16
                                                                                new uniform]; Ex. “S” [Garcia
                      17
                                                                                Depo.] at 48:15-25; Ex. “T”
                      18
                                                                                [Diaz Depo] at 86:12-22; Ex.
                      19
                                                                                “U” [Martinez Depo.] at 55:6-
                      20
                                                                                11; 58:2-5, 58:14-19, 104:6-18,
                      21
                                                                                108:11-25
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                             5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                      - 31 -       DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                        SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 32 of 41 Page ID #:1780



                       1
                               77. While Plaintiffs claim the                     McCusker Decl. ¶ 9; Diaz Decl.
                       2
                                       decontamination process was intended       ¶ 8; Ex. “H” [GEO’s Use of
                       3
                                       to further their injuries, it was not.     Force policy].
                       4
                                       Water, which is the method used at the
                       5
                                       Facility for decontamination purposes,
                       6
                                       does reactivate the tingling sensation
                       7
                                       caused by the OC spray; however, it is
                       8
                                       necessary to remove the spray.
                       9
                               78. After Plaintiffs were decontaminated           McCusker Decl. ¶¶ 9, 12; Ex.
                      10
                                       and seen by medical staff, they were       “H” [GEO’s Use of Force
                      11
                                       taken to administrative segregation.       policy]; Ex. “A” [Detainee
                      12
                                                                                  Handbook –“Disciplinary
                      13
                                                                                  Segregation”]; Ex. “I” [GEO’s
                      14
                                                                                  Restrictive Housing Units
                      15
                                                                                  policy]; Ex. “O” [Campos
                      16
                                                                                  Depo.] at 133:1-134:7; Ex. “Q”
                      17
                                                                                  [Mejia Depo.] at 97:21-98:4;
                      18
                                                                                  Ex. “R” [Rodriguez Depo.] at
                      19
                                                                                  113:6-14; Ex. “S” [Garcia
                      20
                                                                                  Depo.] at 50:11-15, 55:21-56:8
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                               5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         - 32 -      DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                          SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 33 of 41 Page ID #:1781



                       1
                               79. Plaintiffs were informed that there was       McCusker Decl. ¶ 13; Diaz
                       2
                                       an investigation as a result of their     Decl. ¶¶ 38-40; Ex. “A”
                       3
                                       conduct and a potential for discipline.   [Detainee Handbook –
                       4
                                                                                 “Disciplinary Segregation”];
                       5
                                                                                 Ex. “C” [Administrative
                       6
                                                                                 Segregation Orders related to
                       7
                                                                                 Plaintiffs]; Ex. “D” [Incident of
                       8
                                                                                 Prohibited Acts and Notice of
                       9
                                                                                 Charges related to Plaintiffs];
                      10
                                                                                 Ex. “I” [GEO’s Restrictive
                      11
                                                                                 Housing Units policy]; Ex. “N”
                      12
                                                                                 [Cornejo Depo.] at 87:7-19; Ex.
                      13
                                                                                 “O” [Campos Depo.] at 133:1-
                      14
                                                                                 134:7; Ex. “P” [Castillo Depo.]
                      15
                                                                                 at 111:6-24; Ex. “Q” [Mejia
                      16
                                                                                 Depo.] at 98:9-99:13, 156:10-
                      17
                                                                                 21; Ex. “R” [Rodriguez Depo.]
                      18
                                                                                 at 153:13-154:19; Ex. “S”
                      19
                                                                                 [Garcia Depo.] at 50:11-15,
                      20
                                                                                 55:21-56:8; Ex. “U” [Martinez
                      21
                                                                                 Depo.] at 70:17-20.
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                              5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                        - 33 -      DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                         SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 34 of 41 Page ID #:1782



                       1
                               80. Plaintiff Mejia admitted that he was           Ex. “Q” [Mejia Depo.] at 99:23-
                       2
                                       given the opportunity to express that he   100:6, 101:14-102:5, 162:6-
                       3
                                       did not feel he had done anything          163:5.
                       4
                                       wrong (however, at his deposition he
                       5
                                       acknowledged that his actions were
                       6
                                       wrong).
                       7
                       8
                               81. Later, they were informed that the             McCusker Decl. ¶ 13; Diaz
                       9
                                       outcome of the investigation related to    Decl. ¶¶ 37-40; Ex. “A”
                      10
                                       their failure to follow commands and       [Detainee Handbook –
                      11
                                       engage in a group demonstration            “Disciplinary Segregation”];
                      12
                                       mandated they would be disciplined.        Ex. “C” [Administrative
                      13
                                                                                  Segregation Orders related to
                      14
                                                                                  Plaintiffs]; Ex. “D” [Incident of
                      15
                                                                                  Prohibited Acts and Notice of
                      16
                                                                                  Charges related to Plaintiffs];
                      17
                                                                                  Ex. “I” [GEO’s Restrictive
                      18
                                                                                  Housing Units policy]; Ex. “N”
                      19
                                                                                  [Cornejo Depo.] at 88:7-89-20,
                      20
                                                                                  91:8-92:6; Ex. “O” [Campos
                      21
                                                                                  Depo.] at 177:11-16; Ex. “S”
                      22
                                                                                  [Garcia Depo.] at 50:11-15,
                      23
                                                                                  55:21-56:8; Ex. “T” [Diaz
                      24
                                                                                  Depo] at 136:6-11.
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                               5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                      - 34 -         DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                          SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 35 of 41 Page ID #:1783



                       1
                               82. Pursuant to GEO policy and procedure,           McCusker Decl. ¶ 12; Diaz
                       2
                                       it is appropriate to place detainees in     Decl. ¶¶ 37-40; Ex. “A”
                       3
                                       administrative segregation during a         [Detainee Handbook –
                       4
                                       pending investigation and, thereafter,      “Disciplinary Segregation”];
                       5
                                       segregation if guilt is established –       Ex. “C” [Administrative
                       6
                                       which is the case here (Plaintiffs were     Segregation Orders related to
                       7
                                       found in violation of Rule 213, which       Plaintiffs]; Ex. “D” [Incident of
                       8
                                       prohibits inciting or engaging in group     Prohibited Acts and Notice of
                       9
                                       demonstrations). A detainee can only be Charges related to Plaintiffs];
                      10
                                       placed in disciplinary segregation after    Ex. “I” [GEO’s Restrictive
                      11
                                       a finding by the Institution Disciplinary   Housing Units policy].
                      12
                                       Panel or equivalent that the detainee is
                      13
                                       guilty of a rule violation.
                      14
                               83. While in segregation, Plaintiffs were           Ex. “P” [Castillo Depo.] at
                      15
                                       provided medical care, checked on by        108:6-13; Ex. “Q” [Mejia
                      16
                                       GEO staff, and given access to showers      Depo.] at 103:1-22; Ex. “S”
                      17
                                       and phones.                                 [Garcia Depo.] at 67:8-11; Ex.
                      18
                                                                                   “U” [Martinez Depo.] at 151:6-
                      19
                                                                                   10; 151:21-152:2
                      20
                               84. Plaintiff Campos admitted that he had           Ex. “O” [Campos Depo.] 141:9-
                      21
                                       no issues contacting his attorney while     12, 142:15-18, 145:9-24,
                      22
                                       in segregation, and stated that he only     146:13-17, 202:21-203:12,
                      23
                                       had an issue reaching his attorney for      204:1-11.
                      24
                                       one day; yet, he never informed GEO of
                      25
                                       the alleged issue.
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                                5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                        - 35 -        DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                           SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 36 of 41 Page ID #:1784



                       1
                               85. Plaintiff Garcia claimed that he was not          Ex. “S” [Garcia Depo.] at 58:6-
                       2
                                       permitted to contact his attorney after       59:23, 64:6-65:4.
                       3
                                       the incident; yet, he was permitted to
                       4
                                       visit with his attorney.
                       5
                               86. After the visit, Plaintiff Garcia’s               Ex. “S” [Garcia Depo.] at 58:6-
                       6
                                       attorney gave him a new number to call        59:23, 64:6-65:4.
                       7
                                       and he was able to contact his attorney.
                       8
                               87. Plaintiff Diaz stated that he had an issue Ex. “T” [Diaz Depo] at 94:19-
                       9
                                       contact his attorney; however, once his       21, 99:19-22, 100:1-3.
                      10
                                       attorney spoke to GEO staff about the
                      11
                                       issue (since Diaz never raised the issue
                      12
                                       with GEO), the issue was resolved.
                      13
                               88. Plaintiff Martinez claimed that GEO               Ex. “U” [Martinez Depo.] at
                      14
                                       staff restricted his ability to contact his   156:16-158:7, 158:14-159:3
                      15
                                       attorney and as soon as he raised the
                      16
                                       issue to GEO staff, the issue was
                      17
                                       resolved.
                      18
                               89. Plaintiffs Cornejo and Castillo admitted          Ex. “N” [Cornejo Depo.] at
                      19
                                       that they did not have issues contacting      94:4-95:11, 97:2-17 (stating he
                      20
                                       their attorneys.                              only had issues contacting his
                      21
                                                                                     friend after the incident), 98:2-
                      22
                                                                                     6, 100:1-4, 100:11-21; Ex. “P”
                      23
                                                                                     [Castillo Depo.] 22:1-8
                      24
                                                                                     [permitted to make calls while
                      25
                                                                                     in segregation to persons on his
                      26
                                                                                     “approved call list”], 112:15-
                      27
                                                                                     113:5.
                      28
B URKE , W ILLIAMS &                                                                                  5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         - 36 -         DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                             SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 37 of 41 Page ID #:1785



                       1
                               90. Plaintiffs Cornejo, Campos, Castillo,          Ex. “N” [Cornejo Depo.] at
                       2
                                       and Rodriguez admitted that they never     35:20-22; Ex. “O” [Campos
                       3
                                       filed grievances or complaints to GEO      Depo.] at 18:23-19:19, 66:5-20,
                       4
                                       about mistreatment or the use of force     138:5-12; Ex. “P” [Castillo
                       5
                                       incident.                                  Depo.] at 61:11-62:6
                       6
                                                                                  [complained to ICE about
                       7
                                                                                  mistreatment by GEO guards
                       8
                                                                                  but never filed complaint or
                       9
                                                                                  grievance to GEO], 110:25-
                      10
                                                                                  111:2; Ex. “R” [Rodriguez
                      11
                                                                                  Depo.] at 66:11-12, 127:18-21.
                      12
                               91. Plaintiff Mejia claims that he filed a         Ex. “Q” [Mejia Depo.] at 48:1-
                      13
                                       complaint/grievance; yet, he has no        25, 50:11-16
                      14
                                       recollection as to what the subject
                      15
                                       matter of the complaint/grievance.
                      16
                               92. GEO officers do not have access to             Diaz Decl. ¶¶ 43-45; Ex. “V”
                      17
                                       detainee complaints/grievance and,         [Gillon Depo] at 24:6-11; Ex.
                      18
                                       thus, have no means of determining         “Z” [Reyes Depo.] at 47:4-10;
                      19
                                       which detainees have filed                 Diaz Decl. ¶ 42.
                      20
                                       complaints/grievances.
                      21
                               93. Also, GEO personnel can only                   Janecka Decl. ¶¶ 14-17;
                      22
                                       recommend to ICE that a detainee have      McCusker Decl. ¶ 14; Diaz
                      23
                                       his/her access to the phones/restricted,   Decl. ¶ 46; Campos Decl. ¶ 19;
                      24
                                       but ICE has to make the final decision.    Ex. “J” [GEO’s Communication
                      25
                                                                                  policy].
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                               5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                       - 37 -        DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                          SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 38 of 41 Page ID #:1786



                       1
                               94. After the use of force incident, the             Diaz Decl. ¶¶ 36, 47; Campos
                       2
                                       incident was reviewed by supervisory         Decl. ¶ 17; Janecka Decl. ¶¶ 5-
                       3
                                       staff and it was determined that the         8; McCusker Decl. ¶¶ 10-11;
                       4
                                       force was determined that the use of         Ex. “B” [Use of Force Report
                       5
                                       force was reasonable and appropriate.        dated June 12, 2017]; Ex. “E”
                       6
                                                                                    [After-Action Review Report
                       7
                                                                                    Use of Force/Restraints related
                       8
                                                                                    to the June 12, 2017, incident];
                       9
                                                                                    Ex. “F” [Video recording of
                      10
                                                                                    incident reviewed at the after-
                      11
                                                                                    action review]; Ex. “G” [SIR,
                      12
                                                                                    Notification and Emails to GEO
                      13
                                                                                    Corporate related to the June 12,
                      14
                                                                                    2017, incident]; Ex. “H”
                      15
                                                                                    [GEO’s Use of Force policy];
                      16
                                                                                    Ex. “Z” [Reyes Depo.] at 123:3-
                      17
                                                                                    8.
                      18
                      19                                    CONCLUSIONS OF LAW
                      20            Based on the foregoing undisputed facts, which have been construed in the
                      21   light most favorable to Plaintiffs, the Court makes the following conclusions of
                      22   law:
                      23            1.       Plaintiffs cannot bring Section 1983 claims against Defendants
                      24   Campos and Diaz and their only remedies against Defendants Campos and Diaz are
                      25   state law claims. Russell v. U.S. Dep't of the Army, 191 F.3d 1016, 1019 (9th Cir.
                      26   1999); Minneci v. Pollard, 565 U.S. 118, 131 (2012).
                      27            2.       In Section 1983 cases, “’a plaintiff must [allege facts] that each
                      28
B URKE , W ILLIAMS &                                                                                   5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         - 38 -          DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                              SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 39 of 41 Page ID #:1787



                       1   Government-official defendant, through the official’s own individual actions, has
                       2   violated the Constitution.’” Keates v. Koile, 883 F.3d 1228, 1242 (9th Cir. 2018)
                       3   (citing Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)).
                       4            3.       Additionally, Section 1983 does not impose vicarious or respondeat
                       5   superior liability; thus, a supervisor can only be “liable for constitutional violations
                       6   of his subordinates if the supervisor participated in or directed the violations, or
                       7   knew of the violations and failed to act to prevent them.” Schwarm v. Craighead
                       8   552 F.Supp.2d 1056, 1082 (E.D. Cal. 2008).
                       9            4.       In the detention context, “a viable claim of First Amendment
                      10   retaliation entails five basic elements: (1) An assertion that a state actor took some
                      11   adverse action against an inmate; (2) because of; (3) that inmate’s protected
                      12   conduct, and that such action; (4) chilled the inmate’s exercise of his First
                      13   Amendment rights; and; (5) the action did not reasonably advance a legitimate
                      14   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-568 (9th Cir. 2005)
                      15   (citing Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir. 2000)).
                      16            5.       The Fourteenth Amendment is the applicable standard for Plaintiffs’
                      17   excessive force claim. See Green v. Baca, 306 F. Supp. 2d 903, 909 (C.D. Cal.
                      18   2004); Bloomgarden v. Cty. of Los Angeles, No. CV 11-9449 DDP (MRW), 2016
                      19   WL 11502799, at *2 (C.D. Cal. Nov. 10, 2016).
                      20            6.       More recently, in Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472
                      21   (2015), the Supreme Court held that to prove an excessive force claim under the
                      22   Fourteenth Amendment, a pretrial detainee must show that the officers’ use of force
                      23   was objectively unreasonable.
                      24            7.       To prove a violation of procedural due process under the Fourteenth
                      25   Amendment, a plaintiff must show: (1) a life, liberty, or property interest exists and
                      26   has been interfered with by the state; and (2) the procedures attendant upon the
                      27   deprivation of an existing interest were constitutionally insufficient. Kentucky Dept.
                      28   Of Corrections v. Thompson, 490 U.S. 454, 460 (1990).
B URKE , W ILLIAMS &                                                                               5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                       - 39 -        DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                          SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 40 of 41 Page ID #:1788



                       1            8.       To prove a violation of substantive due process, a plaintiff must allege
                       2   governmental action which deprives the plaintiff of life, liberty, or property interest,
                       3   which may not be deprived regardless of the procedures employed. Planned
                       4   Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 846-850 (1992).
                       5            9.       “The essential elements of a cause of action for assault are: (1)
                       6   defendant acted with intent to cause harmful or offensive contact, or threatened to
                       7   touch plaintiff in a harmful or offensive manner; (2) plaintiff reasonably believed
                       8   she was about to be touched in a harmful or offensive manner or it reasonably
                       9   appeared to plaintiff that defendant was about to carry out the threat; (3) plaintiff
                      10   did not consent to defendant's conduct; (4) plaintiff was harmed; and (5) defendant's
                      11   conduct was a substantial factor in causing plaintiff's harm.” So v. Shin, 212 Cal.
                      12   App. 4th 652, 668–69 (2013), as modified on denial of reh'g (Jan. 28, 2013).
                      13            10.      “A battery is any intentional, unlawful and harmful contact by one
                      14   person with the person of another.” Ashcraft v. King, 228 Cal. App. 3d 604, 611
                      15   (Ct. App. 1991).
                      16            11.      “In an action for civil battery the element of intent is satisfied if the
                      17   evidence shows defendant acted with a ‘willful disregard’ of the plaintiff's
                      18   rights…” or the intent to harm or offend plaintiff. Ashcraft, 228 Cal. App. 3d at
                      19   611; So, 212 Cal. App. 4th at 669.
                      20            12.      The elements for a claim of IIED are (1) extreme and outrageous
                      21   conduct by the defendant with the intent of causing, or reckless disregard of the
                      22   probability of causing, emotional distress; (2) the plaintiff suffering severe
                      23   emotional distress; and (3) actual and proximate causation. Hughes v. Pair, 46 Cal.
                      24   4th 1035, 1050 (2009).
                      25            13.      To prevail on a Section 52.1 claim, a plaintiff must therefore prove (1)
                      26   a violation of a constitutional or statutory right (2) by intimidation, threats or
                      27   coercion. Venegas v. Cnty. of Los Angeles, 153 Cal. App. 4th 1230, 1242 (2007).
                      28            14.      A consensus has formed in the California Courts of Appeal that Bane
B URKE , W ILLIAMS &                                                                                   5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                          - 40 -         DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                              SEPARATE STATEMENT
               Case 5:18-cv-01125-SP Document 111-1 Filed 11/12/19 Page 41 of 41 Page ID #:1789



                       1   Act liability requires a threatening, intimidating, or coercive act separate and
                       2   distinct from the act that deprived the plaintiff of his or her federal or state rights.
                       3   See Bender v. Cnty. of Los Angeles, 217 Cal. App. 4th 968, 979 (2013).
                       4            15.      “The elements of a cause of action for negligence … are (a) a legal
                       5   duty to use due care; (b) a breach of such legal duty; and (c) the breach as the
                       6   proximate or legal cause of the resulting injury.” Ladd v. Cnty. of San Mateo, 12
                       7   Cal. 4th 913, 917 (1996).
                       8            16.      A party can only be liable for aiding and abetting an intentional tort if
                       9   the party is aware that the other’s conduct constitutes a breach of duty and provides
                      10   substantial assistance or encouragement to the other to so act. Austin B. v.
                      11   Escondido Union Sch. Dist., 149 Cal. App. 4th 860, 879 (2007).
                      12
                           Dated: November 12, 2019                    BURKE, WILLIAMS & SORENSEN, LLP
                      13
                      14
                                                                       By: /s/ Carmen M. Aguado
                      15                                                     Susan E. Coleman
                      16                                                     Carmen M. Aguado

                      17                                               Attorneys for Defendants
                      18                                               THE GEO GROUP, INC., DIAZ,
                                                                       CAMPOS and CITY OF ADELANTO
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                                  5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4829-0455-8228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         - 41 -         DEFENDANTS CAMPOS AND DIAZ’S
     LOS A NG EL ES                                                                             SEPARATE STATEMENT
